               Case 3:16-cv-05482-JSC Document 120 Filed 11/19/18 Page 1 of 5



 1   UDAY DESHRAJ
     432 NE 57th Ave
 2   Hillsboro, OR 97124
     Telephone (503)548-8329
 3   ukdeshraj@gmail.com
     Pro Se
 4
 5
                                        UNITED STATES DISTRICT COURT
 6
                                    NORTHER DISTRICT OF CALIFORNIA
 7
                                           SAN FRANCISCO DIVISION
 8
     ARUNASREE SWAPNA, an individual,     ) Case No.: 3:16-CV-05482-JSC
 9                                        )
               Plaintiff,                 )
10                                        ) MOTION TO COMPEL
                                          )
11       vs.                              )
                                          )
12   UDAY KRISHNA DESHRAJ, an individual, )
                                          )
13                                        )
               Defendants.                )
14                                        )
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        1
     _______________________________________________________________________________________________________
     MOTION TO COMPEL (3:15-cv-05120)
               Case 3:16-cv-05482-JSC Document 120 Filed 11/19/18 Page 2 of 5



 1
 2
 3
 4   Pursuant to local rules, Defendant hereby moves for an order compelling the plaintiff to respond
 5   to Discovery based on the following facts:
 6       1. In the Court Order dated 06/22/18 (Docket 80), the deposition of the Plaintiff was
 7           rescheduled to 10/09/2018
 8       2. The Defendant served the “Amended Deposition Notice” (Exhibit A) on September 9th
 9           2018
10       3. The Plaintiffs Attorney sent “Plaintiffs Objections -2.pdf”(Exhibit B) on October 1st 2018
11           where they basically said all the information they had is already in the court Dockets and
12           they won’t be producing any additional documents
13       4. In the Court Order dated 10/5/18(Docket 107, Exhibit G) the court ordered the Plaintiff to
14           produce the documents.
15       5. The Plaintiff did not produce any of the requested documents and showed up with just a
16           medical statement from her healer based in India for her depositions, I didn’t ask for that
17           document
18       6. In the Case Management Conference following the depositions the Court again ordered
19           the Plaintiff to produce the documents and ordered the parties to file a stipulated order
20           based on Model Protective Order(Docket 109) for sharing documents
21       7. The Plaintiff made modifications to the Order which the court deemed
22           unreasonable(Docket 115) and published the Protective Order(Docket 116) on 11/05/18
23       8. The Defendant made multiple attempts both through emails and phone calls to request
24           compliance with the Court Orders and obtain the documents from the Plaintiff – Exhibits
25           C-F
26       9. The Plaintiff has not provided any of the documents requested and moreover filed
27           “Motion for Summary Judgment” on 11/12/18(Docket 118) while the Defendant is still
28           seeking compliance with basic discovery requests regarding this case.



                                                        2
     _______________________________________________________________________________________________________
     MOTION TO COMPEL (3:15-cv-05120)
               Case 3:16-cv-05482-JSC Document 120 Filed 11/19/18 Page 3 of 5



 1       10. The Defendants requests were regarding
 2               a. Allegations made by Plaintiff(in her complaint)
 3                         i. Why its Relevant
 4                                 1. The Plaintiff claims that I contacted her family, friends and
 5                                      coworkers regarding the pictures, in Request 15, I am asking for
 6                                      documents support that claim
 7                                 2. The Plaintiff claims she was subject to Physical and Emotional
 8                                      abuse, in request 24/25 I am asking for documents that support that
 9                                      claims
10                                 3. The Plaintiff claims that I posted the pictures but won’t send me
11                                      pictures in question. I need them- to first see if they were indeed
12                                      the pictures we took together and do forensic analysis to find out
13                                      who posted them, Request 26 was for that
14                                 4. The Plaintiff in her LinkedIn profile (captured immediately after
15                                      lawsuit was filed) had her running a company called “Stealth mode
16                                      Internet” where she had a picture of guy peeping behind someone.
17                                      When my ex-attorney sent a snapshot of that to her ex-attorney it
18                                      was immediately removed. In request 9, I am asking for documents
19                                      regarding that company
20               b. Injury calculations
21                         i. Why its Relevant
22                                 1. The Plaintiff started fabricating medical documents related to
23                                      coccyx injuries right after some motor vehicle accident which she
24                                      claims was caused by “failed brakes”, in her medical documents
25                                      she clearly makes statements like “The car company has to pay”.
26                                      Opportunistically, she tries to kill two birds with same stone by
27                                      saying they happened because of me while where were married. In
28                                      request 10 and 11 I am asking for documents regarding that



                                                        3
     _______________________________________________________________________________________________________
     MOTION TO COMPEL (3:15-cv-05120)
               Case 3:16-cv-05482-JSC Document 120 Filed 11/19/18 Page 4 of 5



 1                                 2. In the “Financial Report” which she submitted to the court, she
 2                                      mentions that she had no income starting from 2016, and
 3                                      diminished income starting 2011, yet in other documents she filed
 4                                      with the court she mentions that she is a serial entrepreneur who
 5                                      has a track record of starting multiple successful companies, there
 6                                      is no mention of these companies in “Financial Report” document.
 7                                      In requests 8, 20, 21, 22 I am asking for information regarding that.
 8               c. Witness Testimonies
 9                         i. Why its Relevant- The plaintiff filed a bunch of testimonies, they fall
10                            under 2 categories, her family members (some of them I suspect are
11                            responsible for this act) and her friends that i never met before. Document
12                            requests 27 and 28 are to find details behind this.
13               d. Conduct of Plaintiff and Her Attorney in the case
14                         i. Why its Relevant – In the declaration (Docket 99) she claims that she
15                            traveled to India on Gurney. Her travel will require a minimum of two
16                            hops, commercial airlines are not equipped for travel on a gurney, even if
17                            the airline allows it they require prior approval. Document request 38 was
18                            to prove that she lied yet again to the court
19       11. WHEREFORE, Plaintiff respectfully requests that the Court order Plaintiff to produce
20           forthwith the documents specified herein
21
22
23
24
25                                                             Respectfully submitted,
26
27           Date:     11/19/18                               Name: /s/ Uday Deshraj
28



                                                        4
     _______________________________________________________________________________________________________
     MOTION TO COMPEL (3:15-cv-05120)
               Case 3:16-cv-05482-JSC Document 120 Filed 11/19/18 Page 5 of 5



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        5
     _______________________________________________________________________________________________________
     MOTION TO COMPEL (3:15-cv-05120)
